Citation Nr: 1745856	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-28 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to eligibility for education benefits under Chapter 33.


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel



INTRODUCTION

The appellant attended the U.S. Air Force Academy Preparatory School (USAFAPS) as a pre-cadet from July 13, 2011 to June 27, 2012.  He then attended the U.S. Air Force Academy (USAFA) in cadet status from June 28, 2012 to January 28, 2013 and was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision issued by a Department of Veterans Affairs (VA) Regional Office.

In June 2017, the appellant testified at a Board videoconference hearing before the undersigned.


FINDING OF FACT

The appellant did not have active duty service for the purposes of eligibility for education benefits under Chapter 33.


CONCLUSION OF LAW

The appellant is not eligible for education benefits under Chapter 33.  38 U.S.C. §§ 101, 3002(6), 3301 (2016); 38 C.F.R. §§ 3.6(c)(5), 21.9505(2)(ii), 21.9520(a)(2) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his time at USAFAPS as a pre-cadet and/or USAFA as a cadet qualify him to meet the criteria for active duty service for the purposes of eligibility for education benefits under Chapter 33 of the U.S. Code, Title 38 (also called the Post 9-11 GI Bill).  For the reasons explained below, the Board finds that this claim must be denied.

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she . . . [s]erves a minimum of 90 aggregate days excluding entry level and skill training . . . and, after completion of such service . . .[i]s discharged from service with an honorable discharge.

38 C.F.R. § 21.9520(a)(2).  

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(b).

As the appellant was discharged honorably, and not for reason of service-connected disability, his eligibility turns on whether he served a minimum of 90 aggregate days of active duty service.

Pursuant to 38 U.S.C.A. § 3301 (1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. §3301 (1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301 (1) (C).

Turning to the facts of this case, the appellant attended the USAFAPS as a pre-cadet from July 13, 2011 to June 27, 2012.  He then attended the USAFA in cadet status from June 28, 2012 to January 28, 2013.  He had no other military service.

Cadet

For the purposes of educational assistance under 38 U.S.C. Chapter 33, "Active duty does not include . . . Any period during which the individual . . . Served as a cadet or midshipmen at one of the service academies."  38 U.S.C. § 3002(6); 3311(d); 38 C.F.R. § 21.9505(2)(ii).  Thus, the appellant's time as a cadet at USAFA is not active duty for Chapter 33 purposes and he cannot establish eligibility for VA educational benefits under the Post-9/11 GI Bill on this basis.

Pre-cadet

The regulatory definition of "active duty for training" includes:

Attendance at the preparatory schools of the United States Air Force Academy, the United States Military Academy, or the United States Naval Academy by an individual who enters the preparatory school directly from the Reserves, National Guard or civilian life, unless the individual has a commitment to service on active duty which would be binding upon disenrollment from the preparatory school.

38 C.F.R. § 3.6(c)(5).  The appellant entered USAFAPS directly from civilian life and did not have a commitment to service on active duty that was binding upon disenrollment.  This supports a finding that the appellant's time as a pre-cadet at USAFAPS was active duty for training and not active duty.

In support of his assertion that his time as a pre-cadet should be considered active duty time for the purposes of Chapter 33, the appellant submitted VA Office of General Counsel Precedential Opinion (VAOPGCPREC) 18-94 and a portion of the VA Manual M22-4 (M22-4).

The M22-4 is a VA Manual that addresses some education-related claims.  The appellant submitted M22-4, Part III, 3.313(b), which states:

Chapter 30, 32, 34, and section 903 regulations require that service as a cadet or midshipman at a service academy must be excluded from computation of periods of active duty. . . .  The General Counsel has ruled that assignment to a preparatory school is not equivalent to assignment to a service academy because a preparatory school has no connection with an academy.  Service at an Army, Navy, or Air Force preparatory school is considered active duty.

(Emphasis in original.)  M22-4, Part III, 3.314(b) states:

Non-creditable service does not count as active duty under chapters 30, 32, 34, and sections 901 and 903.  . . .  Periods of non-creditable service are: (1) Service as a cadet or midshipman at one of the service academies.  However, service at the Army, Navy, or Air Force Preparatory School is creditable service as stated in paragraph 3.13 above.

Thus, the M22-4 indicates that USAFAPS service is creditable as active duty for some education benefits.  However, the M22-4 does not address Chapter 33 benefits.  The sections cited above identify chapters 30, 32, 34, and sections 901 and 903, but not chapter 33.  In fact, it appears that the M22-4 has not been updated since before the Post 9-11 GI Bill went into effect.  The sections cited above were most recently updated on July 20, 1999 and Chapter 33 was added to the U.S.C. on June 30, 2008.  Thus, the provisions of the M22-4 cited by the appellant do not apply to Chapter 33 education benefits.  Further, the Board is not bound by VA Manuals.  38 C.F.R. § 19.5 ("[T]he Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues.").

VAOPGCPREC 18-94 addressed a situation where an appellant, whose only service was as a pre-cadet at USAFAPS, was seeking service-connected disability benefits.  The opinion addressed whether this service constituted "active duty" for the purpose of disability benefits.  VAOPGCPREC 18-94 holds that service consisting solely of attendance at USAFAPS as a pre-cadet will be characterized for the purposes of entitlement to veterans' benefits depending on the status in which the individual entered the preparatory school.  For individuals like the appellant, who enlisted directly from civilian life and attended as a reservist called to active duty for the sole purpose of attending the USAFAPS, the USAFAPS service constitutes "active duty for training."  This lends additional support to the conclusion that the appellant's time at USAFAPS was active duty for training and not active duty.

Although the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425(1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33(1992). 

The Board cannot find an authority in statute, regulation, case law, or VAOPGCPREC holding that pre-cadet service at USAFAPS constitutes "active duty" service for the purposes of eligibility for education benefits under Chapter 33.  In light of the foregoing, the appellant does not have the requisite qualifying active service for the purpose of entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  Therefore, the claim must be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for education benefits under Chapter 33 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


